                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                Civil Case No. 5:20-cv-411-BO
 HELEN JO TALIAFERRO, KENNETH                       )
 DURDEN, KENDALL GIBBS, RICKY                       )
 SCOTT, NORTH CAROLINA COUNCIL                      )
 OF THE BLIND, INC., GOVERNOR                       )
 MOREHEAD SCHOOL ALUMNI                             )
 ASSOCIATION, INC., and DISABILITY                  )
 RIGHTS NORTH CAROLINA,                             )         MEMORANDUM OF LAW
                                                    )             IN SUPPORT OF
                                Plaintiffs,         )        PLAINTIFFS’ MOTION FOR
                                                    )      JUDGMENT ON THE PLEADINGS
                v.                                  )
                                                    )
 NORTH CAROLINA STATE BOARD OF                      )
 ELECTIONS, et al,                                  )
                                                    )
                                Defendants.         )
                                                    )

                                        INTRODUCTION

       North Carolina makes absentee voting available to all voters desiring to vote absentee.

Defendants admit that their Absentee Voting Program is not equally available to blind voters

because it requires voters to fill out and return standard print paper ballots. Blind individuals

cannot independently read or mark standard print paper ballots because of their disability. As a

result, blind voters must rely on sighted individuals to cast an absentee ballot in North Carolina.

       Voting is a “quintessential public activity” and expression of political power that must be

equally available to voters with disabilities. Nat'l Fed'n of the Blind v. Lamone, 813 F.3d 494,

507 (4th Cir. 2016). It cannot be made “contingent on the happenstance that others are available

to help.” See Disabled in Action v. Bd. of Elections in N.Y.C., 752 F.3d 189, 200 (2nd Cir. 2014).

Blind voters, including the individual Plaintiffs, have historically been denied equal access to the

Absentee Voting Program and communications related to the absentee voting process. Blind




          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 1 of 13
voters are entitled to cast a private and independent absentee ballot and not to have to rely on

sighted individuals to vote absentee. In their Answer, Defendants admit that the Absentee Voting

Program is not equally accessible to blind voters. Consequently, Plaintiffs are entitled to

judgment on the pleadings.

                                         ADMITTED FACTS

        Absentee voting in North Carolina is excuse-free and available to any registered voter

who requests it. (Compl. ¶ 25, ECF No. 1; Answer ¶ 25, ECF No. 53). North Carolina’s

Absentee Voting Program is conducted through hard-copy print communications. (Compl. &

Answer ¶ 26). To request an absentee ballot, voters must fill out and submit a written request

form to their county board of elections. (Id. at ¶¶ 1, 26). Information can be handwritten on the

form using a pen or marker, (Id. at ¶¶ 1, 26), or it can be typed into a *.PDF version of the

request form and printed out, (Bell Decl. ¶ 8, ECF No. 27-6). All forms regardless of how filled

out must be signed using a pen or marker (the “wet signature” requirement). (Compl. & Answer

¶ 26). The completed, signed request form must be mailed or hand-delivered to the voter's county

board of elections. (Id.). 1 Once a voter’s absentee ballot request has been processed, North

Carolina mails a paper absentee ballot containing standard-size text to the requesting voter. (Id.

at ¶¶ 27, 28).

        The only absentee ballot option available to in-state, non-military North Carolina voters,

including the individual Plaintiffs, is a paper ballot containing standard-size text. (Id.). North

Carolina does not provide alternative, accessible formats of absentee ballots that can be used by




1
 In 2020, the General Assembly passed legislation permitting voters to request an absentee
ballot online, but it is unclear if that will continue to be an option in all future elections. (Id.).


                                                    2

          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 2 of 13
voters with print disabilities. (Id. at ¶ 1). As a result, blind 2 voters who rely on alternative

document formats – including Braille, large print, electronic, and/or audio formats – for private

and independent access to written information cannot use Defendants’ print absentee ballots on

an equal basis with other voters. (Id. at ¶ 2). Blind voters must secure the assistance of a third

party to vote absentee, and as a result, blind voters must give up the independence and

confidentiality enjoyed by others who use Defendants’ Absentee Voting Program, despite the

fact that alternative accessible means of requesting, receiving, marking, and returning absentee

ballots are readily available. (Id. at ¶¶ 2, 3).

        Each individual Plaintiff is a registered voter and has voted in past elections. (Id. at ¶¶

12-15). North Carolina’s paper absentee ballots are not accessible to Plaintiffs. (Id. at ¶ 28). To

vote absentee, Plaintiffs must rely on the assistance of another person to read and mark their

paper absentee ballots for them. (Id. at ¶ 28). Such assistance strips Plaintiffs of the

independence and secrecy of their ballots, as well as the assurance that the ballot is marked with

their choices. (Id. at ¶ 28). Defendants provide no other accessible means for Plaintiffs to

receive, mark, or submit an absentee ballot privately and independently. (Id. at ¶ 29).

        The State Board of Elections is a public entity that receives federal financial assistance.

(Id. at ¶ 20). Voting is a service, program, or activity it provides. (Id. at ¶¶ 71-72, 88-89).

        As all states must do, North Carolina participates in a special absentee voting program for

military and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act

(“UOCAVA”), 52 U.S.C. § 20301 et seq. (Id. at ¶ 49). Absentee ballots are available to

UOCAVA voters by mail and by fax or email, and UOCAVA voters may return their completed



2
 Plaintiffs use the word “blind” to describe individuals who, as a result of a vision impairment,
use alternative techniques or assistive technology for tasks done visually by persons without a
visual impairment, including people who identify as “totally” blind and people with low vision.
                                                    3

          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 3 of 13
ballots by mail and by fax or email. (Id.). Additionally, in 2020, North Carolina permitted

UOCAVA voters to request, mark, and return their ballots through an electronic, web-based

voting system. (Answer ¶ 26). Voters cannot gain access to the UOCAVA program through their

disability status. (Compl. & Answer ¶ 49).

        Pursuant to the Court’s Order on Plaintiffs’ Motion for Preliminary Injunction for the

2020 general election, Defendants permitted blind individuals access to the electronic voting

system purchased and deployed for UOCAVA voters. (Order at 10, ECF No. 41; Answer ¶¶ 29,

37, 81-83, 90-92). Defendants did not make alternative accessible formats of paper ballots, such

as Braille, large print, audio available for the 2020 general election. (Compl. & Answer ¶ 81).

Making the electronic voting system and other aspects of the UOCAVA voting program

available to individuals with vision disabilities (and other disabilities that affect the voter’s

ability to read a paper ballot, or to hold a pen or marker and mark a paper ballot) in all future

elections is expected and readily implementable. (Id. at ¶ 52). See, e.g., U.S. Dep’t of Just.,

Americans with Disabilities Act: Title II Technical Assistance Manual § II-7.1000 (1993) (“Tax

bills and other written communications provided by public entities are subject to the requirement

for effective communication. Thus, where a public entity provides information in written form, it

must, when requested, make that information available to individuals with vision impairments in

a form that is usable by them,” including large print, Braille, or audio tapes).

                                       LEGAL STANDARD

        Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed—but early

enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.

12(c). Such a motion “is assessed under the same standards as a motion to dismiss under Rule

12(b)(6).” Occupy Columbia v. Haley, 738 F.3d 107, 115 (4th Cir. 2013). The court “take[s] the



                                                   4

          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 4 of 13
facts in the light most favorable to the [non-moving party], but [it] need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments.” Blue Rhino Glob. Sourcing,

Inc. v. Well Traveled Imps., Inc., 888 F. Supp. 2d 718, 721 (M.D.N.C. 2012) (alteration in

original) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)). The court may

consider the complaint and answer and also those documents integral to and explicitly relied on

in the pleadings when deciding such a motion. See Goines v. Valley Cmty. Servs. Bd., 822 F.3d

159, 166 (4th Cir. 2016).

                                           ARGUMENT

I.     DEFENDANTS ADMIT THAT NORTH CAROLINA’S ABSENTEE VOTING
       PROGRAM DISCRIMINATES AGAINST BLIND VOTERS BASED ON
       DISABILITY.

       Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. A successful claim under Title II of the Americans with Disabilities

Act consists of three elements: (1) that the plaintiffs are individuals with disabilities who are

qualified to benefit from a government program, service, or activity; (2) that defendants running

that program are covered entities under the statute; and (3) that plaintiffs were denied the

benefits of the service, program, or activity, or otherwise discriminated against, on the basis of

their disability. Lamone, 813 F.3d at 502-03. Claims under Section 504 of the Rehabilitation Act,

29 U.S.C. § 794 et seq., are generally subject to the same analysis. J.D. ex rel. Doherty v.

Colonial Williamsburg Found., 925 F.3d 663, 669 n.6 (4th Cir. 2019). Plaintiffs demonstrate all

three elements and are entitled to judgment on the pleadings.




                                                  5

          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 5 of 13
       Plaintiffs easily meet the first requirement. The individual Plaintiffs allege, and

Defendants do not deny, that they are blind and are individuals with disabilities entitled to the

protections of the ADA and Section 504 of the Rehabilitation Act. (Compl. & Answer ¶¶ 73, 87).

Defendants also admit Plaintiffs are registered voters and that they have voted in past elections.

(Id. at ¶¶ 12-15). The organizational Plaintiffs, North Carolina Council of the Blind (“NCCB”),

the Governor Morehead School Alumni Association, Inc. (“GMSAAI”), and Disability Rights

North Carolina (“DRNC”) have standing to assert the rights of other blind voters because: (1)

their members would otherwise have standing to sue as individuals; (2) the interests in this case

are germane to the groups’ purpose; and (3) “neither the claim made nor the relief requested

requires the participation of individual members.” See White Tail Park, Inc. v. Stroube, 413 F.3d

451, 458 (4th Cir. 2005) (meeting the above three elements is sufficient to confer associational

standing). Plaintiffs Helen Jo Taliaferro, Kenneth Durden, Kendall Gibbs, and Ricky Scott are

members of the NCCB, Dr. Scott is also a member of the GMSAAI, and all Plaintiffs are

constituents of DRNC (Compl. ¶¶ 12-15). Defendants admit that NCCB, GMSAAI, and DRNC

are organizations that advocate on behalf of people with disabilities. (Compl. & Answer ¶¶ 16-

19). The participation of individual members and constituents is not necessary because the

Plaintiffs challenge the lack of accessible absentee voting options for all blind voters, and do not

allege that individual blind voters were treated differently from one another requiring

individualized remedies and relief. Consequently, NCCB, GMSAAI, and DRNC have

associational standing to obtain systemic injunctive relief on behalf of blind voters across the

state. See, e.g., Wilson v. Thomas, 43 F. Supp. 3d 628, 632, (EDNC 2014) (holding that DRNC

has standing to sue on behalf of North Carolinians with disabilities); see also, Lamone, 813 F.3d




                                                 6

          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 6 of 13
at 510 (affirming systemic relief for organization of blind individuals, as well as individual blind

voters).

       As to the second element, Defendants admit they are a public entity that receives federal

financial assistance, and that voting is a service, program, or activity they provide. (Compl. &

Answer ¶¶ 71-72, 88-89).

       As to the third requirement, Defendants admit that they currently deny blind voters,

including the individual Plaintiffs, equal access to the Absentee Voting Program on the basis of

their disability. (Id. at ¶¶ 2, 3). The individual Plaintiffs cannot access the Absentee Voting

Program in North Carolina because of their blindness and inability to read Defendants’ standard-

size print paper ballots. (Id. at ¶¶ 27, 28.) The process for requesting and receiving an absentee

ballot is itself inaccessible: in addition to the inaccessible standard print paper form used to

request an absentee ballot, the electronic *.PDF version of the request form available on

Defendant’s website was not accessible. (Bell Decl. ¶ 8). Whether filled in electronically or in

writing, the completed form must be signed in hard copy (the “wet signature” requirement). N.C.

Gen. Stat. § 163-230.2. The request form must then be mailed or hand-delivered to the voter's

county board of elections. 3

       Because no accessible alternative formats of ballots or an accessible ballot marking

option is offered in North Carolina to help blind voters fill out an absentee ballot, such voters

must find someone sighted and rely on that person to fill out the ballot accurately, without

comment or pressure, and to keep their vote a secret. See e.g., N.C. Gen. Stat. § 163-226.3



3
 For the 2020 general election, the request form could also be emailed or faxed to the voter's
county board of elections or requested through an online portal. H1169, 2020 N.C. Sess. Laws,
§§ 2.(a), 7. It is unclear whether these methods will be available for the 2021 municipal election
and all future elections.

                                                  7

           Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 7 of 13
(enumerating limited categories of individuals allowed to assist). Defendants’ continued reliance

on standard print paper absentee ballots and communications about the voting process denies

blind voters the opportunity to cast a private and independent absentee ballot as voters without

disabilities do and offends both the principle of a private vote and the nondiscrimination

principles of the ADA, the Rehabilitation Act, and other federal law guaranteeing that voters in

federal elections be able to vote privately and independently. See Help America Vote Act of

2002, Pub. L. 107–252 § 301, 116 Stat. 1666, 1704 (codified as amended at 52 U.S.C. § 21081)

(enshrining the right to review and change one’s ballot privately and independently in federal

elections). The right to a secret ballot, including a secret absentee ballot, has long been

recognized in North Carolina, Withers v. Bd. of Comm’rs of Harnett Cnty., 196 N.C. 535, 146

S.E. 225 (1929), and must be made equally available to voters with disabilities, see Disabled in

Action, 752 F.3d at 199 (emphasizing the importance of privacy and independence for voters

with disabilities in the context of a public entity’s voting program); Cal. Council of the Blind v.

Cnty. of Alameda, 985 F. Supp. 2d 1229, 1238 (N.D. Cal. 2013) (“[O]ne of the central features of

voting, and one of its benefits, is voting privately and independently. . . . [U]nder the terms of the

ADA or the Rehabilitation Act, the covered entity must provide meaningful access to private and

independent voting.”).

       These conditions violate a number of guidelines for accessible government

communications and for voting in particular. The ADA and Section 504 require public entities to

“take appropriate steps to ensure that communications with applicants, participants, members of

the public . . . with disabilities are as effective as communications with others.” 28 C.F.R. §

35.160. The applicable regulations are clear that Defendants must affirmatively provide




                                                  8

          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 8 of 13
individuals with auxiliary aids and services to ensure effective communication under the ADA

and Section 504:

       (b)(1) A public entity shall furnish appropriate auxiliary aids and services
       where necessary to afford individuals with disabilities . . . An equal opportunity to
       participate in, and enjoy the benefits of, a service, program, or activity of a public
       entity.

       (b)(2) . . . In determining what types of auxiliary aids and services are necessary,
       a public entity shall give primary consideration to the requests of individuals
       with disabilities. In order to be effective, auxiliary aids and services must be
       provided in accessible formats, in a timely manner, and in such a way as to
       protect the privacy and independence of the individual with a disability.

28 C.F.R. § 35.160 (emphasis added); see also 29 U.S.C. § 794. Auxiliary aids or services

necessary for effective communication with blind individuals include “qualified readers; taped

texts; audio recordings; Brailled materials and displays; screen reader software; magnification

software; optical readers; secondary auditory programs (SAP); large print materials; accessible

electronic and information technology; or other effective methods of making visually delivered

materials available to individuals who are blind or have low vision.” 28 C.F.R. § 35.104. See e.g.

45 C.F.R. § 84, App. A(F) (effective notice includes “braille[ ] messages, radio spots, and tactile

devices on cards or envelopes to inform blind persons of the need to call the recipient for further

information”).

       Defendants must also provide blind voters information about the steps that have been

taken to provide them with equal access to the Absentee Voting Program, including the steps

taken to provide effective communication and the auxiliary aids and services available to them.

See 28 C.F.R. § 35.106; 45 C.F.R. 84.8. Defendants are also required to have an “ADA

Coordinator” who ensures the provision of effective communication and who investigates and

resolves complaints that effective communication was not provided. See 28 C.F.R. § 35.107. See

also 45 C.F.R.§ 84.7. An ADA Coordinator is necessary to ensure that blind voters are able to

                                                 9

         Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 9 of 13
request the auxiliary aids and services appropriate to their needs. See 28 C.F.R. § 35.107

(requiring that public entities with more than fifty employees designate an ADA coordinator); 28

C.F.R. § 35.160 (providing that public entities must consider the preferences of the individual

with a disability).

        It is legally uncontroversial for the Court to recognize that standard print paper absentee

ballots discriminate against blind voters. See Hindel v. Husted, 875 F.3d 344, 345 (6th Cir. 2017)

(plaintiffs stated a cause of action under the ADA by alleging that with paper-only absentee

ballots, “blind voters must seek the aid of a sighted person in order to vote absentee, thus

depriving them of the ability to vote anonymously”); Lamone, 813 F.3d at 507 (“by effectively

requiring disabled individuals to rely on the assistance of others to vote absentee, defendants

have not provided plaintiffs with meaningful access to Maryland’s absentee voting program”);

Drenth v. Boockvar, Civil No. 1:20-CV-00829, 2020 WL 2745729, *5 (M.D. Pa. May 27, 2020)

(“Plaintiffs have also been denied the benefits of a public program—in this case the ability to

vote privately and independently without being physically present at a polling location—because

of their disability”).

        Defendants admit facts showing that they do not provide equal access to the absentee

ballot program, in violation of federal law.

II.     INJUNCTIVE RELIEF IS NECESSARY TO AFFORD BLIND VOTERS EQUAL
        ACCESS TO THE ABSENTEE VOTING PROGRAM.

        Permanent injunctive relief is appropriate when a plaintiff shows: (1) irreparable injury,

that (2) cannot be adequately compensated for with monetary damages; (3) the balance of

hardships tilts in favor of plaintiff; and (4) equitable relief is in the public interest. SAS Inst., Inc.

v. World Programming Ltd., 874 F.3d 370, 385 (4th Cir. 2017). All four prongs are met here.




                                                    10

          Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 10 of 13
       “[I]rreparable harm can be presumed from a violation of civil rights[] statutes such as the

ADA.” Pathways Psychosocial v. Town of Leonardtown, 223 F. Supp. 2d 699, 717 (D. Md. 2002).

Defendant’s failure to provide equal access to the Absentee Voting Program for blind voters cannot

be redressed through money damages and constitutes irreparable harm.

       The balance of hardships tips in favor of providing an accessible absentee balloting

program. The proposed injunctive relief must pose more than mere fiscal and administrative

problems to defendants to tip the balance away from the plaintiff who will suffer harm in the

absence of relief. See Todd ex rel. Todd v. Sorrell, 841 F.2d 87, 88 (4th Cir. 1988 Democracy

N.C. v. N.C. State Bd. of Elections, 476 F. Supp. 3d 158, 229 (M.D.N.C. 2020) (defendants’

harm, the expenditure of money and administrative burden associated with providing pre-

rejection process to voters applying for absentee ballots and voting absentee, not enough to tip

the balance of hardships in its favor). Requiring defendants to comply with the law is not a

cognizable hardship on a defendant. See White v. Martin, Case No. 02-4154-CV-C-NKL, 2002

U.S. Dist. LEXIS 27281, 22-23 (W.D. Mo. 2002) (citing Haskins v. Stanton, 794 F.2d 1273,

1277 (7th Cir. 1986) (finding that an injunction requiring defendants to comply with existing law

imposes no burden but “merely seeks to prevent the defendants from shirking their

responsibilities”)). A permanent injunction directing Defendants to make the Absentee Voting

Program accessible to blind voters is in the public interest. Voting is a “critical area[]” for people

with disabilities that Congress meant to protect in passing the ADA. 42 U.S.C. § 12101(a)(3).

“[T]he public has a strong interest in exercising the ‘fundamental political right’ to vote. . . . The

public interest therefore favors permitting as many qualified voters to vote as possible.” Obama

for Am. v. Husted, 697 F.3d 423, 436-37 (6th Cir. 2012) (internal quotation marks omitted).

“[U]pholding constitutional rights serves the public interest.” Newsom ex rel. Newsom v.



                                                  11

         Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 11 of 13
Albemarle Cnty. Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003). The public interest weighs heavily

in favor of preventing infringement upon the fundamental right to vote. Democracy N.C. v. N.C.

State Bd. of Elections, 476 F. Supp. 3d 158, 237 (M.D.N.C. 2020). The public interest weighs in

favor of issuing a permanent injunction.

       The Plaintiffs should be awarded judgment on the pleadings to ensure North Carolinians

have equal access to the Absentee Voting Program in all future elections.

                                           CONCLUSION

       Defendants must offer Plaintiffs the opportunity to vote absentee privately and

independently that they offer all other North Carolina voters by providing accessible absentee

ballots and communications related to the voting process. Plaintiffs request that the Court grant

their Motion for Judgment on the Pleadings, declare that the Absentee Voting Program is not

currently accessible to blind voters, and issue a permanent injunction directing Defendants to:

make Absentee Voting Program materials accessible to blind voter; provide an accessible

absentee ballot and processes for requesting, receiving, signing, and returning absentee ballots in

all future elections; and provide a means for blind voters to request auxiliary aids and services in

the Absentee Voting Program, including the designation of an employee as an ADA Coordinator

to process such requests.



This 13th day of May, 2021.                   Respectfully submitted,

                                              /s/ Rosa Lee Bichell
                                              Rosa Lee Bichell*
                                              rbichell@dralegal.org
                                              C.A. State Bar No. 331530
                                              Stuart Seaborn*
                                              sseaborn@dralegal.org
                                              C.A. State Bar No. 198590
                                              DISABILITY RIGHTS ADVOCATES

                                                 12

         Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 12 of 13
                            2001 Center St #4
                            Berkeley, CA 94704
                            Phone: (510) 665-8644
                            Fax: (510) 665-8511

                            Holly Stiles
                            holly.stiles@disabilityrightsnc.org
                            N.C. State Bar No. 38930
                            Lisa Grafstein
                            lisa.grafstein@disabilityrightsnc.org
                            N.C. State Bar No. 22076
                            DISABILITY RIGHTS NC
                            3724 National Drive, Suite 100
                            Raleigh, NC 27612
                            Phone: (919) 856-2195
                            Fax: (919) 856-2244

                            Christina Brandt-Young*
                            cbrandt-young@dralegal.org
                            N.Y. State Bar No. 4165189
                            DISABILITY RIGHTS ADVOCATES
                            655 Third Avenue, 14th Floor
                            New York, NY 10017
                            Tel: (212) 644-8644
                            Fax: (212) 644-8636


                            ATTORNEYS FOR PLAINTIFFS




                              13

Case 5:20-cv-00411-BO Document 56 Filed 05/13/21 Page 13 of 13
